BARHAM, J.,
is of the opinion the writ should be granted. Under Code of Crim. Procedure Article 362(6) double jeopardy may be raised at any time by writ of habeas corpus. Here, in one event, while committing armed robbery the relator killed the victim. On the same date he pleaded guilty to murder without capital and armed robbery and was sentenced to life and 15 years to run consecutively. The murder charge being entirely based on the felony murder provision of our law was founded entirely upon the armed robbery. The later plea to armed robbery constituted double jeopardy.
TATE, J., is of the opinion that the writ should be granted to examine the double jeopardy contention.
DIXON, J., dissents from the refusal.